Citation Nr: 1809714	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-15 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for retinitis pigmentosa (RP).

2.  Entitlement to special monthly compensation (SMC) for aid and attendance.  

3.  Entitlement to a total disability rating based upon unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Ralph Bratch, Attorney


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel



INTRODUCTION

The Veteran had qualifying service from March 2001 to August 2001 and February 2003 to August 2005.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In the May 2015 VA Form 9, the Veteran requested a Board videoconference hearing; however, this request was withdrawn in a February 2018 correspondence.

The appeals are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While additional delay is regrettable, further development is required to fairly decide the Veteran's claims.  RP is a congenital eye disease.  See MedlinePlus Medical Encyclopedia, "Retinitis pigmentosa," last accessed on February 5, 2018.  Service connection may be granted for congenital diseases that either first manifested during service or that pre-existed service and progressed at an abnormally high rate during service.  VAOPGCPRECs 67-90, 82-90.  The Veteran's eye condition was first discovered prior to active service during his March 2001 entrance physical.  During the March 2001 Entrance Physical Standards Board proceeds, the following was revealed: (1) the Veteran did not admit to any prior knowledge or warning about the condition, but thought that his uncle had a problem with his eyes; (2) objective findings indicated bilateral pigment clumping, retinal pigment changes, decreased visual acuity, and difficulty with night vision; (3) the Veteran was diagnosed with RP or other pigmentary degeneration, which was noted as progressive; and (4) it was recommended that the Veteran be separated for failure to meet medical procurement standards, although the Veteran requested to be retained on active duty and was subsequently cleared for deployment as a 91G.  As the Veteran's eye condition pre-existed service, the Veteran is only eligible for service connection if the condition progressed at an abnormally high rate during service.  VAOPGCPRECs 67-90, 82-90.  

However, the evidence currently of record is insufficient to decide the claim.  The September 2013 VA examiner opined that the Veteran's service did not cause the condition to progress faster than its normal course, but failed to provide adequate rationale explaining how he reached that conclusion.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner stated that the course and severity of the degeneration is "variable" and are "determined by [the Veteran's] DNA;" however, the examiner never expounded how the condition is expected to progress in someone with the Veteran's DNA profile.  Without a medically adequate explanation as to the normal course of the condition, it seems medical impossible to determine, without resorting to mere speculation, whether the disease progressed at an abnormally high rate during service.  As such, further medical analysis is necessary.  Finally, as the SMC and TDIU issues are inextricably intertwined with the RP issue, they must be remanded concurrently.  Harris v. Derwinski, 1 Vet. App. 180 (1991).
     
Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion to determine whether the Veteran's RP progressed at an abnormally high rate during service.  VAOPGCPRECs 67-90, 82-90.

Please note that:

(a)  the Board has found the September 2013 VA opinion to be inadequate for failure to provide adequate rationale (Barr, 21 Vet. App. at 307; see Remand body for further discussion); 

(b)  an adequate opinion must include consideration of the Veteran's lay statements, be based on accurate factual premises, and contain sufficient rationale to support conclusions; 

(c)  if the requested opinion cannot be rendered without resorting to mere speculation, the examiner must state whether this is due to: (i) the limits of the examiner's medical knowledge; (ii) the limits of medical knowledge in general; or (iii) the need for additional evidence; and

(d)  no in-person examination is required, unless the examiner finds it necessary.  

2.  Readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All remanded claims must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Only a Board decision is appealable to the United States Court of Appeals for Veterans Claims.  38 U.S.C. § 7252 (West 2012).  This remand is in the nature of a preliminary order and does not constitute a Board decision on the merits of your appeals.  38 C.F.R. § 20.1100(b) (2017).

